Case 1:21-cv-00640-PLM-SJB ECF No.1, PagelD.1 Filed 07/27/21 Page 1 of 13

 

Case #: Driver License: S 222 429 367 949
1 FILED EM
July 27, 2021 1:27 PM
CLERK OF COURT
21 U.S. DISTRICT COURT cP

WESTERN DISTRICT OF MICHIGAN
BY: mkc SCANNED By: JW) 7 29

21 NO
21 cc
21 NZ
21 NP
Plantiff: John James Sakocius 1:21-cv-640
Paul L. Maloney
Vv United States District Judge

Defendent: Inc, Moderna (Deposition) |
Plantiff: John James Sakocius
Vv
Defendent: United States

Modern Writ of Certiorari - Request Mental Health Expungement [TO THE UNITED STATES
COURT OF APPEALS FOR THE ELEVENTH CIRCUIT] [Enact the Watershed Protection and Flood
Prevention to prevent "Professional Fiduciary Duty" conflicting with a draft class, civilian
representation, civilian progress].

- Request Marijuana Record Be Expunged As Well

Writ of Mandamus - The 6th Amendment should carry weight in the case of a National
Emergency setting outside of the parameters of a "run on the bank".

John James Sakocius
4590 Breckenridge Dr. NE
Grand Rapids, MI 49525

July 27, 2021
Case 1:21-cv-00640-PLM-SJB ECF No.1, PagelD.2 Filed 07/27/21 Page 2 of 13

Petition for receivership of compensation on services rendered compiete from Moderna, Inc.

Salutations,
Preface | Construct:
16 USC Ch. 18: WATERSHED PROTECTION AND FLOOD PREVENTION ACT
SS: 1001. Declaration of Policy
*Pub. L. 92-419: Documented Regional Legalized Wagering Intelligent Capacity
Supported by: Ch. 35: Agriculture Adjustment Act of 1938
SS: 1301. Definitions
(a) General Defintions
1(A)(C)
Synopsis:

Meta-physic decathalon; define initial and exiting parameters on a professional level.
Withdrawl private interference and pollution. Label as independent solution showcase
presentation.

Advanced Initiative:
Oakland University defaults payment maturation July 4, 2021.
Invoice #: NOMOZEROZEROLE7
38,000 hours @ $41.00
Adjusted and adjucated 46,800 hours @ $41.00
Joan: No purchase order for services rendered. Mitigate and.or deflect liability.

Art: Paraliel, non-collusion documented process. The rhythm of advanced phonic
systems integrated amongst synergetic systems. I.E. (United States v Martha Stewart)

Finance services and research rendered amongst the science and medical community via a
University specializing in Medicine. Emergency destitude in reaching for a solution to a blind
problem (Interpretation: duty to resolve issue, interveen, and commit time to making it my
Case 1:21-cv-00640-PLM-SJB ECF No.1, PagelID.3 Filed 07/27/21 Page 3 of 13

problem. Zero classification under symbiosis.)

Directed to source code. Define variant for the reader. In microbiology and virology, the term
variant or "genetic variant" is used to describe a subtype of a microorganism that is genetically
distinct from a main strain, but not sufficiently different to be termed a distinct strain. I.E.
(rubic cube, video engagement, omni-directional, multiple face solution)

Introduce stored energy to the jury.

Call upon states witness: Dr. Sergio Winhammer, Detroit Forensic Pathologist (example only)
Call upon states witness: Dr. Juan Santiago, Beaver Island Forensic Biologist (example only)
Call upon states witness: Dr. Cindy Loo Who, Metro Health Internal Medicine (example only)
Call upon states witness: Dr. Lucy *****, Space Force (example only)

Call upon states witness: Dr. Bobby Fischer, Macro Economics; specialty in GAP economics
(example only)

Call upon states witness: Dr. Gilbert Grape, 5/3 Bank (Loans, Banking, Interest Rates,
Compound interest Specialty) (example only)

Directive:

Dissertation 1) mRNA is internal medicine. liquidated. gapped. longevity price
fixing change over. age/era. re-packaged. mitigated. litigated. filtered. guided solution
matching conservership. expansive solution. astrophysical problems will arrise if action isn't
taken on a personal level as an acting independent. This bridge is worth $***** - $***** based
on current market settings per individual. This is a drawn conclusion from custom auditing.

- Custom auditing would provide individual wealth accomidation. This is in response to
prioritizing scientific forcasting and budgeting. A nation should be responsive in this given
scenario.

-Class action lawsuit is not the best course of action. Neither is filtering a signature
through layers of emergency responder training, only to have the result be concentrated
markets, travel bans, and captive wealth. Motion this court to have those funds with a ceiling
vaulted for extraction. We the people in perspective of career pathways.

Movement:

Challenge: Moderna's active ingredients, even if a baseline or a placibo, is not
challenging 3.96 million deaths that have been reported. This challenge is to the ingredients,
Case 1:21-cv-00640-PLM-SJB ECF No.1, PagelD.4 Filed 07/27/21 Page 4 of 13

outcome, mRNA under a microscope, internal medicine re-packaged, and challenging the
validity of future secreted value. A responsibility is being neglected from my perspective by not
informing the consumer of mRNA and the value associated with signature. From my
perspective this is being represented as a new fixed cost and is being shown as an opportunity
cost improving quality of life without designating that worth. | am in accounting and finance by
choice, and have changed my set course, dedicating hours to research. | would like to recieve
compensation because of the contributions | have made intrinsicly to Country, State,
community, and industry while serving to protect my value and signature by dedicating 38,000
to 46,800 hours to this research of a foreign industry. We seek to show professionalism, and
through intelligent conversation, mediation, and diplomacy we should be able to find a solution
rather than project a battalion.

| should not be subject to cruel and unusual punishment for reporting this and
trying to collect on business functioning services rendered. Witness protection, career pathway
disruption, and exile should not be an option. This would be designated a created control arm,
and my future should not be managed, ceased, or controled through these events in the form
of diverse deprevation and bourne ultimatums. It is my educated belief that technological
progress will naturally result in the increased frequency of civilization expanse I.E. (you need to
confront the control arm proactively now rather than when it becomes systemic and
problematic, not to mention "relatively" available). | would like to free myself from the created
control arms in pursuit of better opportunity. | can not let someone create and impose control
arms on me and my industry at a heightened extremism state (now or in the future). This is not
to be compared with NDA's, information, and Country as in the case of national security. This
would remain under the Great Seal and in confidence and confidentiality as per industry
standard. Take for example, a binary star system, or the universe. If we eliminate the
foundation, pillars, and stars of the community; then you are most likely voiding stability,
function, and longevity. In the case of mandating a relocation solution, you would starve the
location of natural nutrients. Star systems are interfaced as quantum entanglement and these
systems can be gravitationally bound to one another. This movement should be sustained by
the Great Seal alone. | would like to remain a resident of Grand Rapids, Michigan. It is my
intentions to reproduce and consider this region an extension of family infrastructure.

Law suite: John James Sakocius v Moderna, Inc.

Best Solution: Settle out of court; This shall represent my future professional
career pathway and marriage profile in a much more ordained way. 38,000 hours @ $41.00 an
hour = $1,558,000.00 + 6% taxes added = $1,651,480.00

NDA: Not opposed, Great Seal, Great Priviedge, Vanguard Priority 1, Doctors
without boarders, advisory committee future oversight, confidence and confidentiality
per Accounting and Finance gold standard, "SE layered" should not be monopolized 1.E.
(United States v Carolene Products Co).
Case 1:21-cv-00640-PLM-SJB ECF No.1, PagelD.5 Filed 07/27/21 Page 5 of 13

Call into completion Covid-19 variant. Decompression of those research hours
motioned under a convertion ratio: draw upon career pathway selection cross referenced
against informational nodes and industry averages to take initiative while compromising real
time to promote efficient business practices. Under this variant we can address research as
more or less reporting Uranium and Platonium disposal analysis to the proper parties. If we
take a moment to combine this attention to Post de Facto law, we begin to stack the
precedents, setting the table, for progress to "continue".

Movement:

Motion: Enable the "Honorable Judge" to contact "Space Force" with this
proceeding and judgement on behalf of John James Sakocius and Guest [97518112824579].
Pass on documented material, unforseen safeguards, adjusted emergency mandates,
checkpoint upgrade initiatives, special accomodation initiatives. The placibo active ingredients
should lead you to draw a conclusion and to interpretate the information available to the
public. Understanding the available parallel, professional-prespectives interpretation is an
action of aerodynamic function and can pardon the industry directive, again, albeit,
accomodations are made for the self worth disposed as a function of representing the transfer
of wealth through a change in GAP fixed pricing changes (stability or not).

-Code Uranus: Broadcast as a paralle! prespective of diverse professions, specialties,
and an extension of technology merged with nation to formulate a halo array of solutions for
expansive problems. For those in professions with NDA, Seals, and Privledge this will be seen as
an astrophysical control arm. Those in the accounting and finance industry should not be posed
with declaring independence from a health system nor a nation; so | propose fowarding a
motion and court ordered directive (possibly formulate a budget) to make special
accomadations for those listed on Space Force: Code Uranus Declaration List.

-In the case of checkpoints, emergency escalation, proxima, availability, career
pathways, marriage, back channeling; a perogative and governing body will have to act on this
information accordingly with centralized planning. An industry should not have a hand of
power under the course of "parallel directive", excused by "parallel solutions" short-term,
incumbent of long-term strings. Even if there is no discourse, it's inexcusable to allow that
much power to reign over an economic system. In confidence and confidentiality; the
appropriate steps can be issued and taken to forgo any asinine decision theory. Addressing GAP
privately would be a formidable decision.

Dissertation 2) The Watershed Protection and Flood Prevention Act was
authored for the extraction of funding on a personal level through proofs and truths of
civilization type two intelligence and destination mapping under grounds of "Alexandria's
Stability" (Code of Hammarabi), albeit the United States of America (receivership through a
business is a control and is not how the Watershed Act was authored; upon review you will
know indefinitely that it needs to be amended to represent the individual, independent of
Case 1:21-cv-00640-PLM-SJB ECF No.1, PagelD.6 Filed 07/27/21 Page 6 of 13

controls).

Best Solution: Advise the House of Representatives, the Senate, and Congress
of the authorship and valor of the document in question and commit a staff in extention of the
Fifth Amendment and under national housekeeping directives. Enable that staff to use
decretion and an intelligent governing body to proceed in hearing those cases and to represent
those individuals.

Movement:

Motion: The extraction of independent funding outside of the scope of grants
should be advanced and amended by the court. The "Honorable Judge" should be able to act
on appropriate information and forward a directive to Congress in support of the execution of
this payment. Using a face of the 6th Amendment of the United States Constitution, the
plantiff, in this case for lack of better nomanclature, should not have to endure two year cycles,
fillibusters, selection interference, and intolerable misapropriations (misappropriations in
reference to time as a variable of the Sixth Amendment.)

-This "space" I.E. (the internet and media mediums) can be used as a medium to
document an avenue of Regional Legalization of Wagering. Showing compentecy through
interpreting the civilization type two directive is both transforming a destination into non-
collusive completion and a demonstration of a skilled information and intelligence event that
occurs cyclically and is available to the general public that appropriates planning and hard work
and converts that into compensation for services rendered. This would be considered a
decathalon to mitigate risk. For business purposes, we must seperate private life from
professional, and understand the relationship as industry growth and expansion under the
quantum field theory of portals, passes, doors, coridoors, and "interstate 96". By reaching the
intended destination and extracting financing and resources in the form of monetary
conversion; we in essence price in those miles traveled and quantify the intangables to negate
itemizing deductions.

-Neogotiations can be made 1.E. (1 have approached a settlement for most all activities
and request mitigating and litigating support to further that; having little to no experience
myself). | would use my experience to classify most if not all intellectual property perpatrated
by these events to be property of State and.or Country (reverse engineering source and
material, but not so much as to incriminate either party in my discourse). This is the foundation
of the future and this case may be the precedent to follow for many different industries and
disiplines (mRNA investing, legal industry, reporting protocol, Midwest Region legality ["the
World's most important economic resource", quoted by some])

-Back dating the funds that are retrievable through the Watershed Protection and Flood
Prevention act are in total: $1,040,000.00; all which in perspective civilization type two
authorship can be amended and awarded to an independent resident of, to my understanding,
Case 1:21-cv-00640-PLM-SJB ECF No.1, PagelID.7 Filed 07/27/21 Page 7 of 13

a Watershed City. If you request someone starts a company or represent a company with this
wealth dispursement, again you represent a severe control arm over those funds, nodes, and
can dictate behavior like a control valve. This is almost dangerous as a function of diversity and
stability. Attention: as through chapter 35, The Agriculture Adjustment Act of 1938, 1997 isa
inflation equalizer parameter. It currently holds a 1.382 multiple for the Greater Grand Rapids
area. This brings the Watershed proceeds to total = $1,437,280.00 (Source: Chicago News 9)

Judgement Possibly Acknowledged:
Oakland University:
Not Responsible
Moderna, inc.:
Classified Code Uranus
Industry Advanced Perogative
Void Class Action Lawsuite

Moderna, Inc. is responsible for paying John James Sakocius via check for the
awarded judgement of $1,651,480.00 for the initial invoice billed at $41.00 for the amount of
38,000 hours of rendered services in the independent emergency research provided to the
industry on the Covid-19 virus. In finding a solution for a variant of the virus you have created a
substantial amount of wealth. In pursuit of career pathways out of college, it should be
mutually understood | am a mere explorer of the infinite "professional" solutions the mRNA can
provide, and have appropriated an industry average of $41.00 an hour, less billable legal
extension of my own personal effort. If not for compensating my research hours, do this for
investors that need more information on MRNA, but are unable to extract the proper
information because of Seals and NDA of industry (Precedent Law embued with Post de Facto
Law).

Space Force:

Notified that an independent (John James Sakocius) request to be released
from "Earth's gravity" (not only a figure of speech, interpreted power, action consequence,
action reaction) is rejected. (Natural Law)

Space Force is awarded a budget ironius to my request for future safe guards
from parallel control arms, misleading internal gap breaches as it pertains to subjective value
available, and to make appropriate arrangements for those caught in the Code Uranus Paradigm
Shift or for this case, enabling opportunities spread amongst what "appears" to be different
Case 1:21-cv-00640-PLM-SJB ECF No.1, PagelD.8 Filed 07/27/21 Page 8 of 13

industries.

There is to be ongoing dialouge between medicine, science, law, accounting,
and finance as to the imposed control arms, freedoms, privledges. The emergency mandates
are to be taken seriously and in most controled circumstances can be filtered through the FDA
approval rating, but we know that information is not always reliable with perspective standard
deviation (This is not a slander of the FDA, but a real notion that 1,000 other real time events
can blossom from this foundation that are out of the FDA's reach). Check points, careers,
passes, and liabilities need to be documented and accomadated on a professional level. This is
a highly sensitive matter and must be taken extremely seriously.

United States of America and Sports Wagering:
Supported through destination mathematics = Scientific Research Monetization

Destination Parameters = Arrival; extraction of resources or compensation
through the proper utilization of unset information systems to execute the, again, proper
function of civilization type two stored energy pockets becoming relevant and vital to the
longevity and stabilzation of inteligence, age, resources, progress, information efficiency, and in
creating a precedent for the future of, "perhaps," new industries. For a private practicing
industry, a variant definition is intwined in delegated industry pathways and.or family lineage.

| invoke my Fifth Amendment as to the preservation of... and the abundant
information associated with the depth of this conversation. Only provided as a origin for you to
make an educated ruling with suffice information available to the public to conclude any
escalated inquiry.

Watershed Protection and Flood Prevention Act:

Abe Lincoln said it perfectly... .

Closing Statement:

The grip of gihseppe and gibralter, and if... and if... well,

the liberation of the old.

-Preceeded by Winston Churchill
Case 1:21-cv-00640-PLM-SJB ECF No.1, PagelD.9 Filed 07/27/21 Page 9 of 13

 

Designation:

Court: Initiates and litigates settlement with Moderna, Inc. Makes industry aware of
consequences of mixing internal at a low, semi-mandated privacy signature. Understanding
fixed pricing adjustments being made, it is self-evident | am under the pre-directive and
mitigating the value and preserving that for my own family and the reproduction value
associated with my kin. | find that to be more important that ever. | believe }am entitled to the
courts support and resolving this issue professionally, within a powerful industry, and at a highly
crucial juction. Setting precedent for the industry is an option and solution available. There
should be no slander or defamation counter suite. Intellectual property can be negotiated in
court, but | personally believe in centralized government for this case. Receiving wages to
develop livelyhood and reproduction processes while establishing wealth on a horizon timeline,
| can begin an embued relationship of voluteerism between my Watershed contributions and a
base independent salary billed for those hours already professionally represented. This will
make business in this industry "kosher". | strongly back a settlement in John James Sakocius'
favor for the amount of $1,651,480.00. Congress can be responsible for the duties of the
Watershed Act, but it should be the courts action to reinforce the imperical evidence
introduced to an enlighted governing body. There should always remain present an alternative
pathway to resolution, in some cases, surrending those duties to the court. This information is
in regards to the other $1.4 million in extractable funds avaiable via other mediums.

Court: Notify Oakland University as a mitigator of the medical and health industry, no
fault; however it is a foundational cornerstone to the post de facto representation of succeeded
intelligence formating and research hours associated with a purse and.or pursuitant
monetization.

Court: Notify with urgency and severity, not to metion confidentiality, Space Force that
the only defense and manouverability from the perspective of a proactive accountant
reconciling their industry from the constrains, confines, mandates, and control arms of a
powerful industry and empire on the rise of dominance around new horizons (mRNA is
relatively new, a precedent case can bring transparency to investors, trying to avoid mRNA v
Prostitution with this preceeding as an apparent synergy). This action is to filter and reinforce
these divides professionally and in a non-combative display. This would state: John James
Case 1:21-cv-00640-PLM-SJB ECF No.1, PagelD.10 Filed 07/27/21 Page 10 of 13

Sakocius and Guest be provided emergency checkpoints, escalation, mandates, passes through
effective communication and planning around industry parallels, not only now, but moving
forward. Taking these actions is appropriate filtered through escalation succession protocol.

Court: Notify Midwest states incumbents for the House of Representatives, Senate, and
Congress that you back the integrity of the Extraction of $1,040,000.00 ($1,437,280.00
adjusted) from the Watershed Protection and Flood Prevention Act for the preservation of
historical sites (Human Resources v Historical Sites is a byproduct of technological advancement
assosciated with relativity) and proper extension of those "resources" being used (((Transfer of
pollen from a flower, to a bee, to a hive (country, state, business, family, bank account));
sourced: J Comp Physiol A Neuroethol Sens Neural Behav Physiol. 2017; 203(9): 737-748.). This
is a function of the legalization of the Midwest region and one of many variants in classifying
the gaming industry "kosher" by my own civilian merit (This is not my business, and don't intend
to make it my business, but we have just legalized sports wagering worldwide and locating the
source code for my industry changing overnight is my duty). Under the Sixth Amendment, |
would like to re-enforce the courts support over speedy execution of this case and delivery of
funds (Fifth and Sixth Amendments respectively). There are money markets currently absorbing
new faces of industry and those are pillars of interest points and can be monetized by yet
another GAP multiply and can be hedged by prioritizing what is being asked.

Court: Initial and Exiting Parameters; decidly interpreted as "absorbed" amongst
intelligent accendence of American gentrification and assimilation. Open to fielding NDA's for
review, but strongly urge against. Mathematics is a foundation of most all languages; in this
case the language of law can be considered an extention of mathematics. In mathematics our
society has democratically agreed to provide interest rates and points of return on invested
monetary funds. In this ruling we invest our personal, independent time into a server
(parameters introduced by an administrator); and thus can conclude compounded parameters
are more than acceptable (The conductivity and molecular absorbtion rate of steel or economic
securities is a great way to realize that this isn't an abstract and objective argument, but that
the limits of "us"... well we have a democracy and | am carefully executing the right amount of
progress effectively.)

Court: if the Watershed Protection and Flood Prevention Act is not initiated from the
level of government imposed to interpret and govern those it represents; the circuit court shall
take over the duties and award those the stipen based on the sheer pathway and association to
the Fifth Amendment as it pertains to the preservation of the new career pathways and the
funding that can be aquired by independent individuals finding themselves in precarious
livelyhood positions and also those that find advancement in different fine arts programs.

COURT POST DEPOSITION:

COURT: (Korematsu v. United States) Federal District Court rules in favor of John James
Sakocius for the settlement amount of $1,651,280.00. Under the Sherman Antitrust Act of
Case 1:21-cv-00640-PLM-SJB ECF No.1, PagelD.11 Filed 07/27/21 Page 11 of 13

1890 Moderna Inc., along with the United States can insure their industry with heightened
training and drills to better improve the ethics and development of a sector. That practice of
negligance through an annoymous subsection of law practice (Unknown; not lazy, solicted,
deemed time sensitive, it exists, try to override a case dismissal on grounds of sovereign power
[not it vein]) would deflect and transfer responsiblity to the United States. Rico, anti-
racketeering, and monopoly consumer protection laws would prevent the industry from
collusion with the United States rectifying lawsuite-bankruptcy collusion and liability mitigation.

COURT: Asking the court to use its power and decretion to support my extraction of
financing from the Watershed Protection and Flood Prevention Act, supported by the
Agriculture Adjustment Act of 1938. You can do this by contacting Congressman Peter Meijer,
who | have asked to represent me in this matter along with other senators, representatives,
politicians, and industry leaders. | am claiming the amount of $1,431,480.00 through this
enactment, again using my Sixth Amendment and the Writ of Mandamus.

NOTES:

*Remember the GAP will present an age GAP, where civilian demographics can dictate a
different solution for different demographics of indivduals. The GAP's purpose is to take care of
the elder representatives perspective, while ushering in a beneficial benchmark and procedure
changeover. My needs are different and my parameters are expired, so settling my GAP, then
introducing a new format is a simplified interpretation of the above information. !.E. (Changing
of the guard cyclically).

*This isn't about space, nor a legal ruling preciding over a spacial community. This is an
American court and there is very much real time associated and logged into research that has
humble intentions. Professional business is to be expected.

*This is a pathway extension that has been created (a room of opportunity). You have to
contort your reflexes through a tight space, and if executed correctly, under terms of non-
collusion, can create a better future. This is to appropriate a frame of reference as to
Moderna's assumed agenda and advance my understanding of this given situation repairing any
unwarrented damages to their company name.

*I've taken the proper proceedure in notifying the SEC of filing a lawsuite against a publicly
traded company. I've taken the proper proceedure in notifying the SEC of a possible direct
correlation to regional housing indexes based on my extraction of value from the Watershed
Protection and Flood Prevention Act; this has a close, but confidential association to future
pathways and those variables have been accounted for professionally.

*Introduce mathematical proof as evidence: (Sourced: Anonymous; Physics)

GAP + ds42 = (r am/n) dt43 + (r am/n)4-1 drA2 + 743 dl
Case 1:21-cv-00640-PLM-SJB ECF No.1, PagelD.12 Filed 07/27/21 Page 12 of 13

Demographic Apex 25 Years of Age Approxima 2012-2016 (Apollo Credence)
GAP - ds42 = (ram/n) du42 + 2 dr do

(fn) = tr4442 (alpha)(omega)

*Introduce a photograph of Plantiff's Pomeranian dog, Money, into evidence; character witness

synthesized.

*Emancipation - establish before business transactions, health care, technological advances,

differentiate from the Declaration of Independence with medical, technological, and business

difficulties, power of attorney ripple, guest degree, request Space Force directive takes priority

over health care industry, categorize Space Force emergency protocol request under EM case

briefing, bringing concentration to the power of astro-horizon control arms.

-| have appropriately reported the unannouced federal holiday on a market day (July 5, 2021)

and the confucious counter to my progress (Quantum entanglement solution as a derivative;

meaning "Origin Outliers").

10.

11.

REFERENCES:

Jacobson v Massachusetts, 197 US 11 (1905).

United States v Carolene Products Co, 304 US 144, 152-3 n 4 (1938).
West Coast Hotel v Parrish, 300 US 379 (1937).

Griswold v Connecticut, 381 US 479 (1965).

Tushnet M, Yackle L. Symbolic statutes and real Jaws: the pathologies of the Anti-
terrorism and Effective Death Penalty Act and the Prison Litigation Act. Duke Law Rev.

1997; 47:1-86. [Google Scholar].
J Comp Physiol A Neuroethol Sens Neural Behav Physiol. 2017; 203(9): 737-748.
Adv Pharm Bull. 2014 Dec; 4(4): 313-321.

United States v Martha Stewart, 317 F.Supp.2d 426 (2004). | (Jurisprudence, 8.1.,
Landmark Post de Facto}

Massachusetts v EPA, 549 U.S. 497 (2007).

Da Silva Moore v Publicis Groupe & MSL Groupe, No. 11 Civ. 1279 (ALC) (AJP). United
States District Court, S.D. New York. February 24, 2012.

United States v Templeton, 199 F. Supp. 179 (E.D. Tenn. 1961).
Case 1:21-cv-00640-PLM-SJB ECF No.1, PagelD.13 Filed 07/27/21 Page 13 of 13

12. Prince v. Massachusetts, 321 US 158, 166 (1944).

13. "Korematsu v. United States." Oyez, www.oyez.org/cases/ 1940-1955/323us214.
Accessed 27 Jul. 2021.

[Enclosed Invocation]
